Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0902
                      Lower Tribunal No. F17-18789
                          ________________


                            Todd E. Watson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

     Todd E. Watson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.
     Our opinion issued October 6, 2021, is hereby withdrawn. Finding no

preliminary basis for reversal, we summarily affirm the order under review.

Fla. R. App. P. 9.315(a).




                                    2